Opinion by
Philips, P. J.
The appellant has wholly failed to comply with the rules of this court, or the statute, so as to entitle him to have his case reviewed as he seeks.
*694He has not furnished any abstract of the record aa required by rule fifteen of this court. The paper filed here purporting to be such abstract is an evasion of the rule. It does not so much as appear from it in what court the case was tried. It only sets out a part of the pleadings and the contracts in controversy. It does not appear whether the case was tried by a jury or by the court. It does not even state who recovered the judgment, nor whether there was any motion for new trial. It complains of the instructions given and refused by the court, and yet does not set out a single instruction. It speaks of the evidence, yet no part of the evidence is given; nor does it so much as state that there was any bill of exceptions. Nor is there any assignment of errors by the appellant. The rules of the court and the requirements of the statute can not be disregarded thus with impunity by parties who seek to have the actions of the trial court reviewed here. Foster v. Trimble, ante, p. 394.
The appeal is, therefore, dismissed.
All concur.